DETAILED ACTION
Priority
	Applicants’ priority claim to U.S. Application No. 15/120,954 (issued as U.S. Patent No. 10,821,175), which claims priority to International Application No. PCT/US2015/017007, filed 02/25/2104, which claims priority to U.S. Provisional Application No. 61/944,336, filed 02/25/2014, is acknowledged.

Application Data Sheet
	The revised Application Data Sheet submitted on 03/16/2022, correctly listing U.S. Application No. 15/120,954 as a priority application, is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 06/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
	Applicants’ Preliminary Amendment dated 09/24/2020 is acknowledged.  Applicants’ Terminal Disclaimer approved 03/16/2022 is also acknowledged.  With the Examiner’s Amendment below, which further amends claims 32 and 38, and cancels claims 33 and 39, claims 32, 34-38, and 40-51 have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by Nichole M. Valeyko on 03/15/2022.
	The application has been amended as follows:
	Claims 32 and 38 have been amended to further clarify the invention.
	Claims 33 and 39 have been cancelled.
	
	In claim 32, line 2, delete "a lipid nanoparticles (“LNP”) adjuvant comprising (13Z, 16Z)-N,N-dimethyl-3-nonyldocosa-13,16-dien-1-amine” and substitute therefor - - - a lipid nanoparticles (“LNP”) adjuvant comprising (13Z,16Z)-N,N-dimethyl-3-nonyldocosa-13,16-dien-1-amine, wherein the LNP adjuvant comprises 34-59 mole % (13Z,16Z)-N,N- dimethyl-3-nonyldocosa-13,16-dien-1-amine, 30-48 mole % cholesterol, 10-24% DSPC and 1-2 mole % PEG-DMG - - -.

	In claim 38, line 2, delete "a lipid nanoparticles (“LNP”) adjuvant comprising (13Z, 16Z)-N,N-dimethyl-3-nonyldocosa-13,16-dien-1-amine” and substitute therefor - - - a lipid nanoparticles (“LNP”) adjuvant comprising (13Z,16Z)-N,N-dimethyl-3-nonyldocosa-13,16-dien-1-amine, wherein the LNP adjuvant comprises 34-59 mole % (13Z,16Z)-

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the closest prior art of record does not teach or fairly suggest a composition comprising a lipid nanoparticles adjuvant (“LNP adjuvant”) comprising 34-59 mole % (13Z, 16Z)-N,N-dimethyl-3-nonyldocosa-13,16-dien-1-amine, 30-48 mole % cholesterol, 10-24% DSPC and 1-2 mole % PEG-DMG, and one or more antigens.  Applicants persuasively demonstrated in their disclosure that co-administering the LNP adjuvant as claimed to a subject with one or more antigens provides an increased CD4+ T-cell response and/or increased antibody response to the one or more antigens compared to a CD4+ T-cell response and/or antibody response to the one or more antigens in the absence of the LNP adjuvant (see Examples in the instant specification).  While the closest prior art of record, Bartz et al. (US20130150433, cited in Applicants’ IDS dated 06/14/2021), teach methods of treating a disease and disorder comprising administering a lipid particle comprising a (13Z,16Z)-N,N-dimethyl-3-nonyldocosa-13,16-dien-1-amine, one or more non-cationic lipids such as DSPC and cholesterol, and a PEG-lipid such as PEG-DMG, Bartz et al. do not teach or fairly suggest that such a lipid particle can act as adjuvant in conjunction with one or more antigens as claimed such that the lipid particle provides an increased CD4+ T-cell response and/or increased antibody response to the one or more antigens, and these results were persuasively shown by Applicants to be unexpected at the time of filing.


Conclusion
Claims 32, 34-38, and 40-51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615